Citation Nr: 0824730	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-38 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected post-traumatic osteoarthritis, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to July 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge, 
sitting at the RO in June 2007.  A transcript of the hearing 
is associated with the claims file.  In April 2008, 
subsequent to the last adjudication of the claim by the RO in 
a March 2008 supplemental statement of the case (SSOC), the 
veteran submitted evidence consisting of VA treatment records 
and X-ray reports.  See 38 C.F.R. § 20.1304 (2007).  The 
veteran did not waive agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  However, with the 
exception of a March 2008 treatment record, these records are 
duplicative of evidence already of record at the time of the 
March 2008 SSOC.  Additionally, the content of the March 2008 
VA treatment record is duplicative of information considered 
by the AOJ prior to the March 2008 SSOC.  Thus, a remand is 
not necessary to allow for a review of this evidence by the 
AOJ prior to the Board's adjudication of the appeal. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Service-connected post-traumatic osteoarthritis, left knee 
is manifested by X-ray evidence of degenerative joint 
disease; objective medical evidence of flexion to 90 degrees 
with pain, extension to -10 degrees with pain; weakness and 
fatigability; effusion; locking; crepitus; grinding; and 
clicks and snaps. 

3. There is no objective evidence of ligament instability or 
loss of integrity. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected post-traumatic osteoarthritis, left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
U.S.C.A. § 4.71a, Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  at 43-44.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to no longer state that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any defect of notice related to this 
element is harmless.  However, although this notice is no 
longer required, the Board notes that the veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  A November 2005 letter 
advised him to provide any relevant evidence in his 
possession. 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in November 2005, 
prior to the initial unfavorable rating decision issued in 
January 2006.  An additional VCAA letter was sent in January 
2008, advising the veteran of how disability ratings and 
effective dates are assigned.

The Board observes that the November 2005 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the January 2008 notice advised 
him to submit evidence of how his disability affects his work 
and daily life, and no notice apprised him of relevant 
diagnostic codes, although Diagnostic Codes 5003, 5010, 5256, 
5257, 5260, and 5261 were detailed in the September 2006 
statement of the case (SOC).  

Failure to provide pre-adjudicative notice of any required 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in March 
2008, the veteran was issued an SSOC, thereby resolving the 
problem of inadequate timing with regard to the January 2008 
letter.  Therefore, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

As for the lack of proper notice of the applicable diagnostic 
codes, the veteran, through his representative, cited the 
various diagnostic codes and rating criteria relevant to the 
knee and made specific arguments as to how the veteran's 
service-connected disability should be rated under particular 
diagnostic codes.  Consequently, the Board concludes the 
veteran had knowledge of the diagnostic codes appropriate to 
his disability, and the lack of notice of the diagnostic 
codes is, therefore, not prejudicial.  Id.  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claim 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records, and 
the reports of December 2005 and February 2008 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected post-traumatic 
osteoarthritis, left knee.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected left knee disability.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's service-connected post-traumatic 
osteoarthritis, left knee is currently evaluated as 10 
percent disabling for traumatic arthritis established by X-
ray findings under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  The veteran contends that his service-connected left 
knee disability is worse than contemplated by a 10 percent 
rating evaluation, and, thus, that a higher rating should be 
assigned.  

Initially, the Board notes that the veteran's left knee 
disability was originally rated under Diagnostic Code 5257 
for moderate chronic subluxation of the knee, but upon a 
finding that these symptoms were no longer present, the RO 
changed the diagnostic code, but maintained the 10 percent 
rating evaluation.  The veteran, through his representative, 
argued in a February 2007 submission that it was improper for 
the RO to discontinue the rating under Diagnostic Code 5257 
as that rating evaluation, effective July 29, 1977, had been 
in place for over 20 years, and was, therefore, protected.  
See 38 C.F.R. § 3.951.  However, 38 C.F.R. § 3.951 states 
that a disability that has been continuously rated at or 
above any evaluation of disability for 20 or more years shall 
not be reduced, not that a rating in contemplation of 
particular symptomology of that disability shall not be 
reduced.  In the present case, the veteran's left knee 
disability has not been reduced.  Rather, the RO merely 
changed the diagnostic code under which the knee was to be 
rated in consideration of symptomology of the left knee 
disability now manifest.  See 38 C.F.R. § 4.13.  There was no 
reduction in the veteran's overall compensation for his left 
knee.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is assigned for recurrent 
subluxation or lateral instability that is severe.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion of the leg 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 15 degrees warrants a 30 percent rating.
Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension limited 
to 15 degrees warrants a 20 percent rating.  Where extension 
is limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

During the course of the appeal, the veteran was afforded two 
VA examinations.  At a December 2005 VA examination, the 
veteran reported that he had difficulty passing his 
firefighter agility tests due to his inability to run, squat, 
kneel, or climb ladders due to this service-connected left 
knee disability.  Similarly, he indicated that he could not 
perform household chores that involved such movements.  
However, he denied episodes of pain requiring bed rest.  

The examiner observed a normal gait without assistive device.  
Physical examination of the left knee revealed +1 effusion.  
Range of motion was from 0 to -10 degrees extension and 
flexion to 110 degrees.  Cruciate and collateral ligaments 
were intact without evidence of instability.  Moderate pain 
with passive range of motion and pain to palpation over the 
mediolateral joint line space were noted.  Lachman's, 
anterior drawer, and McMurray's tests were negative.  The 
examiner found moderate patellofemoral crepitus with terminal 
extension, and positive patellar grind.  The X-ray impression 
was moderate tricompartmental osteoarthritis.  Treadmill 
testing revealed fatigability.  

The examiner reviewed an August 2005 MRI, which showed 
status-post arthroscopic surgery and resection of the 
anterior horn of the lateral meniscus with subsequent 
moderate degenerative change in the lateral joint compartment 
anteriorly with joint space narrowing, spurring and 
chrondomalacia of the lateral femoral condyle anteriorly 
Grade II to Grade IV; Grade II to Grade III chrondomalacia of 
the [medial] fact of the patella and probable patellar 
tracking abnormality with shallow intercondular notch; 
minimal subluxation of the patella; and prominent 
degenerative spurring of the posterior aspect of the patella; 
small joint effusion; and 8 mm anterior cruciate cyst in the 
intercondylar notch.  There was no evidence of acute injury, 
meniscal tear, or acute ligamentous injury.  

At the February 2008 VA examination, the veteran indicated 
suffering "giving way" daily, instability, sharp and dull 
pain that was constant and increased with activity, stiffness 
increasing through the day, weakness, locking several times a 
week, constant effusion, and weekly severe flare-ups.  He 
denied subluxation and dislocation, as well as incapacitating 
episodes or the need to use an assistive device. 
However, the veteran stated that he had lost 14 days of work 
due to his service-connected left knee disability.

The examiner observed an antalgic gate, tenderness, painful 
movement, weakness, crepitus, clicks or snaps, and grinding.  
Effusion was +1, and there was pain to palpation medial and 
lateral joint line space.  Lachman's, anterior drawer, pivot 
shift, and McMurray's tests were negative.  Active and 
passive range of motion testing revealed flexion from 10 to 
90 degrees with pain at 90 degrees.  The examiner noted the 
veteran's disability had a moderate impact on his daily 
activities. 

VA treatment records from February 2005 to October 2005 and 
from March 2007 to June 2007 are also associated with the 
claims file.  Overall, they provide no new or additional 
information that is inconsistent with the above, except for 
March 2007 records indicating that the veteran wears a knee 
brace for stability that does not help with the pain. 

Based on the foregoing, the Board must find that a rating in 
excess of 10 percent for service-connected post-traumatic 
osteoarthritis, left knee is not warranted.  Initially, the 
Board notes that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5010 as there is not more 
than one major joint involved in his disability.  With regard 
to Diagnostic Codes 5260 and 5261, a separate rating is not 
allowable in conjunction with a rating under Diagnostic Code 
5010, and a higher rating is not warranted because his 
limitation of motion, even with consideration of pain and 
fatigability, does not reach a level of disability greater 
than 10 percent.  

The Board notes that the veteran contends that he experiences 
instability and denies subluxation; but, the objective 
medical evidence does not show either subluxation or 
instability.  Consequently, a separate rating under 
Diagnostic Code 5257 is not warranted.  

The Board contemplated a rating under Diagnostic Code 5258 as 
there is evidence of pain, locking, and effusion.  However, 
as locking contemplates limitation of motion, a separate 
rating under Diagnostic Code 5258 in conjunction with 
Diagnostic Code 5010 is prohibited.  Moreover, Diagnostic 
Code 5258 contemplates these symptoms as being a result of 
dislocated cartilage, and the Board observes that there is no 
evidence that there is any disorder of the veteran's left 
knee cartilage currently, as indicated by the August 2005 
MRI.

Finally, in consideration of the fact that the evidence 
suggests that the veteran has undergone arthroscopic surgery 
of his left knee, to include resection of the medial 
meniscus, the Board has assessed whether a separate rating 
under Diagnostic Code 5259 is warranted.  However, the Board 
notes that the veteran's service treatment records document a 
pre-service surgery for a ligament injury in 1972, but there 
is no confirmed documentation of surgery on his left knee 
since service.  Although the December 2005 VA examiner states 
that the veteran underwent an arthroscopic surgery in the 
1990s, records of this surgery are not associated with the 
claims file.  Additionally, the February 2008 VA examiner 
states that the veteran had undergone no post-service injury 
surgery, and at his June 2007 hearing, the veteran testified 
that he had not undergone surgery in 25 years.  Consequently, 
the Board finds that there has been no cartilage removal 
shown either in service or post-service as a result of the 
veteran's in-service aggravation of his left knee disability 
that could warrant a separate 10 percent rating under 
Diagnostic Code 5259.  

The Board has considered the veteran's own statements 
regarding the claimed severity of his service-connected post-
traumatic osteoarthritis, left knee.  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of the 
severity of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   

Based on the above, the Board finds that a preponderance of 
the evidence is against a rating in excess of 10 percent for 
service-connected post-traumatic osteoarthritis, left knee.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 10 percent for service-connected post-traumatic 
osteoarthritis, left knee.  Therefore, his claim must be 
denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected disability presents such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board acknowledges the veteran's statements with regard to 
the impact of his service-connected left knee disability on 
his work as a firefighter.  However, the objective medical 
evidence of record shows that manifestations of the veteran's 
service-connected disability does not result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).




ORDER

A rating in excess of 10 percent for service-connected post-
traumatic osteoarthritis, left knee is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


